Citation Nr: 0816689	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1972 to July 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which service connection for hepatitis C 
was denied.

The veteran was scheduled for a hearing before a Veterans Law 
Judge, pursuant to his request to testify before the Board, 
in March 2008.  The veteran failed to report.  He 
subsequently wrote to the Board and explained he was not able 
to report for his scheduled hearing because he is 
incarcerated.  He requested that he be allowed to reschedule 
a video teleconference hearing.  He advised that he was 
scheduled for a parole hearing in 2009, and that his release 
dated was scheduled in 2017.

In a May 2008 motion, the Board ruled that the veteran had 
not shown good cause for failing to appear for his March 2008 
hearing, and denied the veteran's request to reschedule it.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the diagnosed hepatitis C is the result of 
active service.


CONCLUSION OF LAW

The criteria of entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
concerning the issue of service connection in March 2005.  
Subsequent additional notice was provided in March 2006 
including that concerning the laws regarding degrees of 
disability.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  The claim was 
re-adjudicated in a supplemental statement of the case issued 
in June 2007.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations, and has afforded the 
veteran the opportunity to give testimony before the Board.  
The veteran failed to report for his scheduled hearing in 
March 2008, as noted above. 

All other known and available records relevant to the issue 
of service connection have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that he contracted hepatitis C from the use 
of an air gun to immunize him and other recruits when he 
reported for basic training in 1972.

Service medical records show the veteran was vaccinated, but 
they do not disclose the method.  Service medical records 
reflect no complaints or findings of any liver or blood 
abnormalities, and his condition at entrance to and discharge 
from active duty for training showed no liver or blood 
abnormalities.  These records further document no 
observations of tattoos or treatment with blood transfusions 
either prior to or during his active duty for training.  

Private medical records dated in 1978 reflect no complaints, 
findings, or diagnoses of any liver or blood abnormalities.  
In 1999, private medical records show the veteran tested 
positive for hepatitis C.

In October 2006, the veteran underwent VA examination.  The 
veteran reported having received tattoos during active 
service and having back surgery post-service in 1977, at 
which time he thought he may have had a transfusion with his 
own blood.  

The examiner reviewed the claims file and noted that service 
medical records show no findings of any tattoos.  Post-
service private medical evidence also showed no findings of 
any tattoos.  Hepatitis C was diagnosed in 1999 private 
medical records, but the veteran has not had a liver biopsy, 
nor has he required treatment for the condition.  The 
examiner observed that there was no evidence in the record to 
support the veteran's contention he had been administered 
immunizations during his active duty for training by air gun.  
Other risk factors reported by the veteran included receiving 
tattoos at an unknown time and post-service blood 
transfusion.

The examiner further explained that there was no known test 
to reliably tell when or how a person contacted hepatitis C, 
or for how long it has been present.  Moreover, the examiner 
stated he knew of no evidence-based scientific studies which 
documented the transmission of hepatitis C by air gun, and 
that the American Hepatitis Society did not list the air gun 
as a mode of transmission.

Given the foregoing, the examiner summarized, he was unable 
to provide an opinion as to the etiology of the veteran's 
hepatitis C.

The veteran has provided a newspaper article dated in 2003 
showing that VA had granted a claim for hepatitis C based on 
immunization by air gun.  This article referenced a study by 
VA concerning transmission of hepatitis C by VA.  However, 
the article did not contain information specific to the 
veteran.  

The veteran has listed several risk factors for contracting 
hepatitis C, including getting tattoos and receiving blood 
transfusion post-service.  He has averred he received the 
tattoos in service, but service medical records do not 
document any tattoos.  He has not provided any medical 
evidence linking his currently diagnosed hepatitis C to 
immunizations received during active duty for training.

Even assuming, without finding, that the veteran's 
immunizations were administered by an air gun that was not 
properly treated after each application, there is no medical 
evidence linking the veteran's diagnosed hepatitis C to this 
risk factor alone, to the exclusion of other risk factors.  

There are no opinions or findings establishing that the 
currently diagnosed hepatitic C is the result of the 
veteran's active duty for training.

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to medical diagnosis or 
causation, consequently his statements that his currently 
diagnosed hepatitis C is the result of immunizations received 
by air gun during basic training or tattoos received during 
his active service cannot constitute medical evidence of a 
nexus between his current disability and active service. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.




ORDER

Service connection for hepatitis C is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


